DETAILED ACTION
1.	This is a Final Office Action Correspondence in response for arguments for U.S. Application No. 16/281158 filed on September 01, 2021. 
					


					Response to Arguments
	Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 8 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “The Examiner cites   79 of Gallagher as allegedly disclosing the comparing and generating claim elements. The Applicant respectfully disagrees. At   79, Gallagher discloses that it estimates the similarity between the metadata associated with objects 157. According to Gallagher, at   74, it determines its similarity between the metadata associated with two image objects in order to determine whether or not the two image objects are the same object.  That is, Gallagher makes its metadata similarity determination to determine whether two images depict the same object - i.e., Gallagher's metadata similarity determination is made prior to even knowing whether the two images are the same. In stark contrast to Gallagher's disclosure of determination metadata similarity prior to even ascertaining whether or not its two images are the same, the claimed comparing is performed after the claimed first and second items are determined to be sufficiently similar. In further stark contrast to Gallagher's disclosure of using metadata similarity to determine whether two images are the same, the claimed subject 

	Examiner replies that Gallagher does teach this concept. First, the claim language does not recite any limitation regarding determining metadata prior to ascertaining whether or not its two images are the same. Gallagher teaches the claimed limitation of comparing… Par. 0061 Gallagher discloses comparing image and associated image information to produce a similarity score matrix.  Par. 0079 Gallagher discloses identifying the same person in collections A and B.  Then identifying each image label; Jenny is labeled in collection A and Jennifer is labeled in collection B. The labels are seen as image information which is seen as metadata. Gallagher discloses comparing the labels to obtain a probability of 0.9.  The labels are seen as the metadata and a comparison between the labels is seen as comparing metadata. Gallagher also discloses determining the similarity between the first and second content. Par. 0066 Gallagher discloses comparing any two images to produce a similar score.

	On Pg. 9 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “In addition, Gallagher's estimation of metadata similarity is a numeric score indicating the degree to which the associated metadata is similar. Gallagher's score indicating a degree of similarity does not identify which of the metadata is shared”

	Examiner replies that the claim language does not state “a particular image shares its metadata”.

	On pg. 9 of remarks in regards to 35 U.S.C.103, relating to claim 1, Applicant states “In stark contrast to Gallagher's probability that two images with different labels depict the same individual, the generating claim element uses common labels associated with two content items to generates the claimed set of congruous metadata. More particularly, the generating claim element generates a set of congruous data comprising the metadata identified as being common to both the first and second sets of metadata associated with the first and second content items.”

	Examiner replies that Gallagher does teach this limitation. (Par. 0039 and Par. 0061 Gallagher discloses creating a link that establishes a connection between collection data.  Collection data is seen as labels. Labels are seen as metadata. Par. 0079 Gallagher discloses generating a probability between labeled images Jenny and Jennifer to obtain a medium high probability of 0.9.  The “link” is seen as the congruous metadata that identifies the two metadata are common.

	On Pg. 9 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Rassool's similarity measurement is different from its threshold. Rassool's similarity measurement is determined by comparing two media file identifiers. On the other hand, Rassool's threshold is used after its similarity measurement is determined. Additionally, Rassool's similarity measurement can vary based on which media file identifiers are used to determine the similarity measurement. On the other hand, Rassool lacks any disclosure that its threshold can vary, or be adjusted. 


	Examiner replies that Rassool does teach this limitation.  The claim language only requires the threshold to not be static, which Rassool teaches.  Col. 19 Lines 5-10 Rassool discloses the threshold is a specified amount, meaning that the amount can be specified to different amounts.  Applicant has failed to provide limitations to describe a threshold that is used in a first similarity comparing and then modifying the threshold to be used in the same similarity which would produce a modifying a threshold. 

	On Pg. 10-11 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “In addition, Rassool's word count is not metadata associated with a media file. Rather and according to Rassool, it consists of content from the media file - i.e., a grouping of the binary data (i.e., pixels) of the media file. In stark contrast to Rassool's word generated from a grouping of pixels from a media file, the claimed congruous metadata is metadata associated with the claimed first and second content items and is 
In view of at least the foregoing, Rassool is missing at least the same claim elements identified herein and by the Examiner as missing from Gallagher and Gokturk.  As a result, the cited prior art, alone or in combination, fails to teach or suggest all elements of the claims, and thus withdrawal of the rejection based upon such combination is respectfully requested.”

	Examiner replies that Rassool does teach this limitation. In addition to the cited section Col. 27 Lines 25-45 Rassool discloses the word counts are part of recognition data known as media file identifiers.  The word counts that are seen as recognition data are seen as metadata.


					Applicant
	Applicant is encouraged to contact the Examiner in hopes of reaching a solution in light of compact prosecution.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


3.	Claims 25-28, 29, 30, 31, 34, 35, 36, 37, 38, 39, 40, 43 and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable by Gallagher U.S. Patent Application Publication No. 2007/0239778 (herein as ‘Gallagher’) and further in view of Gokturk et al. U.S. Patent Application Publication No. 2006/0253491 (herein as ‘Gokturk’) and Rassool et al. U.S. Patent No. 7,043,473 (herein as ‘Rassool’).


As to claim 25 Gallagher teaches a method comprising: 
Gallagher does not teach but Gokturk teaches determining, by a computing device, a similarity between content of a first content item and content of a second content item (Par. 0204 Gokturk discloses multimedia objects.  Gokturk discloses images are one type of multimedia objects. Par. 0096 Gokturk discloses visual signature is calculated from an image. Par. 202 Gokturk discloses comparing the visual signature based upon similarity comparison threshold to determine similarity);

Gallagher in combination with Gokturk does not teach but Rassool teaches determining, by the computing device, that the similarity determined for the first and second content items satisfies an adjustable similarity threshold, the adjustable similarity threshold is configured for adjustment between being more or less restrictive (Col. 19 Lines 5-10 and 15-20 Rassool discloses the match distance is used to compare matching media file identifiers of media files. The match distance is seen as the similarity threshold. Col. 21 Line 60 Rassool discloses the match distance can be updated, and thus the updated match distance is seen as the adjustable similarity threshold.  The match distance is seen as the similarity adjustable threshold);
the adjustable similarity threshold being more restrictive in an absence of user verification of congruous metadata automatically generated by the computing device  (Col. 7 lines 20-25 Rassool discloses the identifier is a word count. Col. 19 Lines 5-10 Rassool discloses the match distance is set to a maximum allowable threshold matching distance from comparison of the media file identifiers. The absence of post-generation user verification is seen as below the maximum allowable threshold. Col. 21 Lines 36-40 Rassool discloses the image vectors are compared against target image vectors to find a match of media files. Col. 20 Lines 30-40 Rassool discloses increased 
Gallagher and Rassool are analogous art because they are in the same field of endeavor, content comparison. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the content comparison of Gallagher to include the similarity comparison of Rassool, to match metadata with images. The suggestion/motivation to combine is that it would be obvious to try in order to retrieve relevant results (Col. 1 Lines 25-55 Rassool).
Gallagher teaches comparing, by the computing device, a first set of metadata associated with the first content item with a second set of metadata associated with the second content item, the comparing comprising identifying metadata common to the first and second sets of metadata  (Par. 0079 Gallagher discloses identifying the same person in collections A and B.  Then identifying each image label; Jenny is labeled in collection A and Jennifer is labeled in collection B.  Gallagher discloses comparing the labels to obtain a probability of 0.9); 
and automatically generating, by the computing device, the congruous metadata comprising the identified metadata common to the first and second sets of metadata (Par. 0039  and Par. 0061 Gallagher discloses creating a link that establishes a connection between collection data.  Collection data is seen as labels. 

As to claim 26 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 25.
In addition Gokturk teaches further comprising: in response to a retrieval request comprising at least some of the congruous metadata as selection criteria, retrieving, via the computing device and from a data store, the first content item, the second content item or both the first and second content items (Par. 0303 Gokturk teaches the user providing search criteria and the system identifying images that match the user specified metadata criteria). 

As to claim 27 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 25.
In addition Gallagher teaches further comprising: storing, by the computing device and in the data store, the congruous metadata, the storing comprising associating the congruous metadata with both the first and second content items (Par. 0079 Gallagher discloses the names and probabilities are stored in a name table).

As to claim 28 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 25.
In addition Gallagher teaches determining a similarity between content of a first content item and content of a second content item further comprising: 
determining, for the first content item, a first set of content items similar to the first content item; determining, for the second content item, a second set of content items similar to the second content item (Par. 0088 Gallagher discloses the similarity score is derived by considering the likelihoods that one or more unique objects are common to both image collections).
determining that the similarity of the first and second content items satisfies the similarity threshold if the first content item is included in the second set of content items similar to the second content item and the second content item is included in the first set of content items similar to the first content item (Par. 0300 Gokturk discloses comparing visual signatures to determine a match.  A similarity match is seen as a similarity measure is greater than a similarity threshold. In order to find the metadata corresponding to any images, one embodiment provides that a visual signature is calculated for every image, and saved as part of the metadata at a central server. When an image with no key or metadata in its header is observed, a visual signature is calculated and compared against the visual signatures. If a visual signature matches, then the metadata associated with it is assigned to the image. Visual signatures may be maintained in an index such as described with FIG. 12 and with FIG. 16).

As to claim 29 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 28.
In addition Gallagher teaches further comprising: determining the first set of content items comprising using a similarity measure associated with each content item of the first set, the similarity measure associated with a content item of the first set indicating the similarity of the content item to the first content item; (Par. 0079 Gallagher discloses identifying the same person in collections A and B.  Then identifying each image label; A label “me” is associated with an image in the first collection. A label “Jeff” is associated with an image in the second collection, and the name of the user of the image is Jeff. Gallagher discloses comparing the labels to obtain a probability of a high probability assigned a 1.0) for an exact name name);
and determining the second set of content items comprising using a similarity measure associated with each content item of the second set, the similarity measure associated with a content item of the second set indicating the similarity of the content item to the second content item (Par. 0079 Gallagher discloses identifying the same person in collections A and B.  Then identifying each image label; A label “me” is associated with an image in the first collection. A label “Jeff” is associated with an image in the second collection, and the name of the user of the image is Jeff. Gallagher discloses comparing the labels to obtain a probability of a high probability assigned a 1.0) for an exact name name).

As to claim 30 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 25.
In addition Rassool teaches determining a similarity between content of a first content item and content of a second content item further comprising: determining a representation of the first content item using the content of the first content item; determining a representation of the second content item using the content of the second content item; and determining a difference between the representation of the first content item and the vector representation of the second content item  (Col. 7 lines 20-25 Rassool discloses the identifier is a word count. Col. 19 Lines 5-10 Rassool discloses the match distance is set to a maximum allowable threshold matching distance from comparison of the media file identifiers. The absence of post-generation user verification is seen as below the maximum allowable threshold. Col. 21 Lines 36-40 Rassool discloses the image vectors are compared against target image vectors to find a match of media files. Col. 20 Lines 30-40 Rassool discloses increased searching of a full image vector more search. Setting the match distance at a certain word count threshold will cause the system to search until a match is found. Searching through files without the image vector identifier (user verification) until the threshold match distance is found is seen as more restrictive in an absence of post-generation user verification of the congruous metadata. The image vector identifier is seen as the metadata. The media files is seen as the multimedia objects).

As to claim 31 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 30.
In addition Rassool teaches the representation of the first content item and the representation of the second content item comprising a vector representation (Col. 21 Lines 36-40 Rassool discloses the image vectors are compared against target image vectors to find a match of media files).

As to claim 34 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 25.
 the identified metadata common to the first and second sets of metadata used in automatically generating the congruous metadata comprising user-generated metadata common to the first and second sets of metadata (Par. 0079 Gallagher discloses images associated with a label.  The label is seen as image name.  Par. 0071 Gallagher discloses the labels are created by a user.  Par. 0034 Gallagher discloses images contain metadata. And the metadata contains labels.  Sets of user-generated metadata are seen as sets of labels).  


As to claim 35 Gallagher teaches a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform a method comprising: determining a similarity between content of a first content item and content of a second content item (Par. 0204 Gokturk discloses multimedia objects.  Gokturk discloses images are one type of multimedia objects. Par. 0096 Gokturk discloses visual signature is calculated from an image. Par. 202 Gokturk discloses comparing the visual signature based upon similarity comparison threshold to determine similarity);
Gallagher and Gokturk are analogous art because they are in the same field of endeavor, content comparison. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the content comparison of Gallagher to include the similarity comparison of Gokturk, to match metadata with images. The 
Gallagher in combination with Gokturk does not teach but Rassool teaches
 determining that the similarity determined for the first and second content items satisfies an adjustable similarity threshold, the adjustable similarity threshold is configured for adjustment between being more or less restrictive, (Col. 19 Lines 5-10 and 15-20 Rassool discloses the match distance is used to compare matching media file identifiers of media files. The match distance is seen as the similarity threshold. Col. 21 Line 60 Rassool discloses the match distance can be updated, and thus the updated match distance is seen as the adjustable similarity threshold.  The match distance is seen as the similarity adjustable threshold);
the adjustable similarity threshold being more restrictive in an absence of user verification of congruous metadata automatically generated by the computing device (Col. 7 lines 20-25 Rassool discloses the identifier is a word count. Col. 19 Lines 5-10 Rassool discloses the match distance is set to a maximum allowable threshold matching distance from comparison of the media file identifiers. The absence of post-generation user verification is seen as below the maximum allowable threshold. Col. 21 Lines 36-40 Rassool discloses the image vectors are compared against target image vectors to find a match of media files. Col. 20 Lines 30-40 Rassool discloses increased searching of a full image vector more search. Setting the match distance at a certain word count threshold will cause the system to search until a match is found. Searching through files without the image vector identifier (user verification) until the threshold match distance is found is seen as more restrictive in an absence of post-generation user 
Gallagher and Rassool are analogous art because they are in the same field of endeavor, content comparison. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the content comparison of Gallagher to include the similarity comparison of Rassool, to match metadata with images. The suggestion/motivation to combine is that it would be obvious to try in order to retrieve relevant results (Col. 1 Lines 25-55 Rassool).
comparing a first set of metadata associated with the first content item with a second set of metadata associated with the second content item, the comparing comprising identifying metadata common to the first and second sets of metadata (Par. 0079 Gallagher discloses identifying the same person in collections A and B.  Then identifying each image label; Jenny is labeled in collection A and Jennifer is labeled in collection B.  Gallagher discloses comparing the labels to obtain a probability of 0.9);
and automatically generating the congruous metadata using the identified metadata common to the first and second sets of metadata (Par. 0079 Gallagher discloses generating a probability between labeled images Jenny and Jennifer to obtain a medium high probability of 0.9).

As to claim 36 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 35.
In addition Gokturk teaches further comprising: in response to a retrieval request comprising at least some of the congruous metadata as selection criteria, retrieving, from a data store, the first content item, the second content item or both the first and second content items (Par. 0303 Gokturk teaches the user providing search criteria and the system identifying images that match the user specified metadata criteria).

As to claim 37 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 36.
	In addition Gokturk teaches determining a similarity between content of a first content item and content of a second content item further comprising: determining, for the first content item, a first set of content items similar to the first content item (Par. 0088 Gallagher discloses the similarity score is derived by considering the likelihoods that one or more unique objects are common to both image collections);
determining, for the second content item, a second set of content items similar to the second content item; determining that the similarity of the first and second content items satisfies the similarity threshold if the first content item is included in the second set of content items similar to the second content item and the second content item is included in the first set of content items similar to the first content item (Par. 0300 Gokturk discloses comparing visual signatures to determine a match.  A similarity match is seen as a similarity measure is greater than a similarity threshold. In order to find the metadata corresponding to any images, one embodiment provides that a visual signature is calculated for every image, and saved as part of the metadata at a central server. When an image with no key or metadata in its header is observed, a visual signature is calculated and compared against the visual signatures. If 

As to claim 38 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 37.
In addition Gallagher teaches further comprising: determining the first set of content items comprising using a similarity measure associated with each content item of the first set, the similarity measure associated with a content item of the first set indicating the similarity of the content item to the first content item (Par. 0079 Gallagher discloses identifying the same person in collections A and B.  Then identifying each image label; A label “me” is associated with an image in the first collection. A label “Jeff” is associated with an image in the second collection, and the name of the user of the image is Jeff. Gallagher discloses comparing the labels to obtain a probability of a high probability assigned a 1.0) for an exact name name);
and determining the second set of content items comprising using a similarity measure associated with each content item of the second set, the similarity measure associated with a content item of the second set indicating the similarity of the content item to the second content item (Par. 0300 Gokturk discloses comparing visual signatures to determine a match.  A similarity match is seen as a similarity measure is greater than a similarity threshold. In order to find the metadata corresponding to any images, one embodiment provides that a visual signature is calculated for every image, and saved as part of the metadata at a central server. When 

As to claim 39 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 35.
In addition Gallagher teaches determining a similarity between content of a first content item and content of a second content item further comprising: determining a representation of the first content item using the content of the first content item; determining a representation of the second content item using the content of the second content item; and determining a difference between the representation of the first content item and the vector representation of the second content item (Col. 7 lines 20-25 Rassool discloses the identifier is a word count. Col. 19 Lines 5-10 Rassool discloses the match distance is set to a maximum allowable threshold matching distance from comparison of the media file identifiers. The absence of post-generation user verification is seen as below the maximum allowable threshold. Col. 21 Lines 36-40 Rassool discloses the image vectors are compared against target image vectors to find a match of media files. Col. 20 Lines 30-40 Rassool discloses increased searching of a full image vector more search. Setting the match distance at a certain word count threshold will cause the system to search until a match is found. Searching through files without the image vector identifier (user verification) until the threshold match distance is found is seen as more restrictive in an absence of post-generation user 

As to claim 40 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 39.
In addition Rassool teaches the first and second content items comprising image content and the representation of the first content item and the representation of the second content item comprising a vector representation (Col. 21 Lines 36-40 Rassool discloses the image vectors are compared against target image vectors to find a match of media files).

As to claim 43 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 40.
In addition Gallagher teaches the identified metadata common to the first and second sets of metadata used in automatically generating the congruous metadata comprising user-generated metadata common to the first and second sets of metadata (Par. 0079 Gallagher discloses images associated with a label.  The label is seen as image name.  Par. 0071 Gallagher discloses the labels are created by a user.  Par. 0034 Gallagher discloses images contain metadata. And the metadata contains labels.  Sets of user-generated metadata are seen as sets of labels).  

As to claim 44 Gokturk teaches a computing device comprising: a processor; a non-transitory storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: determining logic executed by the processor for determining a similarity between content of a first content item and content of a second content item (Par. 0204 Gokturk discloses multimedia objects.  Gokturk discloses images are one type of multimedia objects. Par. 0096 Gokturk discloses visual signature is calculated from an image. Par. 202 Gokturk discloses comparing the visual signature based upon similarity comparison threshold to determine similarity);
Gallagher and Gokturk are analogous art because they are in the same field of endeavor, content comparison. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the content comparison of Gallagher to include the similarity comparison of Gokturk, to match metadata with images. The suggestion/motivation to combine is that it would be obvious to try in order to retrieve relevant results (Par. 0002-0004 Gokturk).
	determining logic executed by the processor for determining that the similarity determined for the first and second content items satisfies an adjustable similarity threshold, the adjustable similarity threshold is configured for adjustment between being more or less restrictive  (Col. 19 Lines 5-10 and 15-20 Rassool discloses the match distance is used to compare matching media file identifiers of media files. The match distance is seen as the similarity threshold. Col. 21 Line 60 Rassool discloses the match distance can be updated, and thus the updated match distance is seen as the adjustable similarity threshold.  The match distance is seen as the similarity adjustable threshold);
the adjustable similarity threshold being more restrictive in an absence of user verification of congruous metadata automatically generated by the computing device  (Col. 7 lines 20-25 Rassool discloses the identifier is a word count. Col. 19 Lines 5-10 Rassool discloses the match distance is set to a maximum allowable threshold matching distance from comparison of the media file identifiers. The absence of post-generation user verification is seen as below the maximum allowable threshold. Col. 21 Lines 36-40 Rassool discloses the image vectors are compared against target image vectors to find a match of media files. Col. 20 Lines 30-40 Rassool discloses increased searching of a full image vector more search. Setting the match distance at a certain word count threshold will cause the system to search until a match is found. Searching through files without the image vector identifier (user verification) until the threshold match distance is found is seen as more restrictive in an absence of post-generation user verification of the congruous metadata. The image vector identifier is seen as the metadata. The media files is seen as the multimedia objects).
Gallagher and Rassool are analogous art because they are in the same field of endeavor, content comparison. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the content comparison of Gallagher to include the similarity comparison of Rassool, to match metadata with images. The suggestion/motivation to combine is that it would be obvious to try in order to retrieve relevant results (Col. 1 Lines 25-55 Rassool).
comparing logic executed by the processor for comparing a first set of metadata associated with the first content item with a second set of metadata associated with the second content item, the comparing comprising identifying metadata common to the first and second sets of metadata (Par. 0079 Gallagher discloses identifying the same person in collections A and B.  Then identifying each image label; Jenny is labeled in collection A and Jennifer is labeled in collection B.  Gallagher discloses comparing the labels to obtain a probability of 0.9);
and generating logic executed by the processor for automatically generating the congruous metadata using the identified metadata common to the first and second sets of metadata (Par. 0079 Gallagher discloses generating a probability between labeled images Jenny and Jennifer to obtain a medium high probability of 0.9.).



8.	Claims 32, 33, 41 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable by Gallagher U.S. Patent Application Publication No. 2007/0239778 (herein as ‘Gallagher’) in combination with Gokturk et al. U.S. Patent Application Publication No. 2006/0253491 (herein as ‘Gokturk’), Rassool et al. U.S. Patent No. 7,043,473 (herein as ‘Rassool’) and further in view of Yamane U.S. Patent Application Publication No. 2005/0187975 (herein as ‘Yamane’).


As to claim 32 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 30.
In addition Yamane teaches the representation of the first content item and the representation of the second content item comprising a video mosaic representation (Par. 0015 Yamane discloses the similarity measure can be used in the field of images and videos. Par. 0119 Yamane discloses comparing two data items by calculating the distance indicating degree similarity between features vectors of the two data items to determine the similarity of the data items).  
A person of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to improve upon correctly identifying similar objects (Par. 0075 Yamane).


As to claim 33 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 30.
In addition Yamane teaches the representation of the first content item and the representation of the second content item comprising an audio waveform signal (Par. 0015 Yamane discloses the similarity measure can be used in the field of sound. Par. 0119 Yamane discloses comparing two data items by calculating the distance indicating degree similarity between features vectors of the two data items to determine the similarity of the data items). 
	A person of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to improve upon correctly identifying similar objects (Par. 0075 Yamane).

As to claim 41 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 40.
the first and second content items comprising video content and the representation of the first content item and the representation of the second content item comprising a video mosaic representation (Par. 0015 Yamane discloses the similarity measure can be used in the field of images and videos. Par. 0119 Yamane discloses comparing two data items by calculating the distance indicating degree similarity between features vectors of the two data items to determine the similarity of the data items).  
A person of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to improve upon correctly identifying similar objects (Par. 0075 Yamane).

As to claim 42 Gallagher in combination with Gokturk and Rassool teaches each and every limitation of claim 40.
 In addition Yamane teaches the first and second content items comprising audio content and the representation of the first content item and the representation of the second content item comprising an audio waveform signal (Par. 0015 Yamane discloses the similarity measure can be used in the field of sound. Par. 0119 Yamane discloses comparing two data items by calculating the distance indicating degree similarity between features vectors of the two data items to determine the similarity of the data items). 
	A person of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to improve upon correctly identifying similar objects (Par. 0075 Yamane).




Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewis et al. U.S. Patent Application Publication No. 2007/0033214 (herein as ‘Lewis’).  Lewis teaches a method of generating a pictorial identifier for a computer object. The method comprises generating a pictorial identifier according to a modelling approach. The modelling approach is based on at least a part of a textual identifier of the computer object wherein the part of the textual identifier is not tied to any type identifiers associated with the computer object and the modelling approach is generally characterised by generating pictorial identifiers being visually different from pictorial identifiers generated from substantially different textual identifiers.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/   December 2, 2021Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                          
/AMRESH SINGH/Primary Examiner, Art Unit 2159